Citation Nr: 1456178	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold weather injury to the right and left hands.

3.  Entitlement to service connection for residuals of cold weather injury to the right and left feet.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back disorder.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2011, an informal hearing conference was held in lieu of a Decision Review Officer (DRO) hearing.  In October 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  Additional evidence was submitted at the hearing with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).  

The Board has rephrased the PTSD issue to include an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran is not prejudiced by this action.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2007 stressor statement, the Veteran reported that he served in Korea from February 1952 to February 1953.  At the hearing, the Veteran testified that he was an ammunition loader and assistant gunner.  He reported that he did not see firsthand combat but he was on the front line and they were holding the mainline.  He later stated that he engaged in active fire while serving in Korea.  The Veteran's service treatment and personnel records are fire-related and unavailable for review.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he engaged in combat and 38 U.S.C.A. § 1154(b) (West 2014) is for application.  

Acquired psychiatric disorder, to include PTSD

A March 2007 PTSD screen was negative and at the videoconference hearing, the Veteran did not report any stressors.  Review of the record, however, shows that in June 2007, he submitted a statement wherein he reported stressors related to combat service in Korea and indicated that he continues to suffer severely from his thoughts and feelings.   

Cold weather injuries of the hands and feet

A March 2007 VA problem list notes frostbite.  In a June 2007 statement, the Veteran reported that during the Korean War, he spent one of the coldest winters of record out on the mountains exposed to ice and snow.  They did not have the proper clothing and were on the front lines for an extended period before they were sent back to care for their frozen hands and feet.  After returning home, he continued with over-the-counter medication, heat creams, wraps, etc. and had to constantly cover himself with extra clothing.  In his Form 9, the Veteran reported that he served in Korea and was exposed to a bitter and cold winter without the proper clothing.  At the hearing, the Veteran testified that he was out in the snow overnight on guard duty.  His feet got cold and when he returned to the bunker, he had to try and dry his socks and feet.  He had problems with his feet when he first got out of service and went to his own doctor.  He cannot stand the cold.  

A statement from Dr. G.B. received in June 2014 indicates that the Veteran had a history of frostbite on the great toe and left foot and that he was referred to a podiatrist for treatment.  

Hearing loss and tinnitus

A March 2007 VA problem list notes hearing loss.  In a June 2007 statement, the Veteran reported that he was assigned to a weapons company and was exposed to all types of small arms fire, artillery, bombardments, and enemy incoming rocket fire.  He stated that these types of sounds and noises eventually led to his hearing loss and the development of chronic ringing in his ears.  At the hearing, the Veteran testified that he was an assistant gunner and ammunition loader.  He reported that the weapons were loud and they were not provided hearing protection.  He had ringing in his ears but it was worse after he got out of service.  

Low back disorder

At the hearing, the Veteran testified that he thinks his lower back problems began while carrying a rifle by himself.  He said it was a two man job and that he had pain in the low back when moving the gun, but no popping or snapping.  

As set forth, the Veteran relates his claimed disorders to military service.  The Veteran is competent to describe his in-service experiences as well as current symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  The Board is further mindful that in cases where service records are unavailable, there is a heightened duty to assist the veteran in developing the evidence to support his claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

On review, and considering the absence of service records as well as the Veteran's testimony and contentions, the Board finds that additional development is needed in this case.  Specifically, VA examinations to determine the nature and etiology of claimed disabilities.  See 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request a VA examination to determine the nature and likely etiology of any acquired psychiatric disorder.  Access to the electronic claims folders must be provided to the examiner to review.

If the Veteran is diagnosed with PTSD, the examiner should opine whether it is at least as likely as not that PTSD is related to combat service in Korea.  As to any other Axis I diagnosis, the examiner should opine whether it is at least as likely as not related to active military service or events therein.  The examiner should provide a complete rationale for any opinion provided.  

2.  The AOJ should request a VA examination to determine the nature and likely etiology of any identifiable residuals of cold weather injury to the hands and feet.  Access to the electronic claims folders must be provided to the examiner to review.

If the Veteran is shown to have residuals of cold weather injury to the hands and/or feet, the examiner should opine whether it is at least as likely as not related to active military service or events therein.  In making this determination, the examiner should accept the Veteran's lay statements that he was exposed to extremely cold temperatures during combat service in Korea.  The examiner should provide a complete rationale for any opinion provided.  

3.  The AOJ should request a VA examination to determine the nature and likely etiology of claimed bilateral hearing loss and tinnitus.  Access to the electronic claims folders must be provided to the examiner to review.

If the Veteran is shown to have a hearing loss disability for VA purposes and/or tinnitus, the examiner should opine whether it is at least as likely as not related to active military service or events therein.  In making this determination, the examiner should accept the Veteran's lay statements that he experienced acoustic trauma and ringing in the ears during combat service in Korea.  The examiner should provide a complete rationale for any opinion provided.  

4.  The AOJ should request a VA examination to determine the nature and likely etiology of claimed low back disorder.  Access to the claims folders must be provided to the examiner to review.

If the Veteran is shown to have a low back disorder, the examiner should opine whether it is at least as likely as not related to active military service or events therein.  In making this determination, the examiner should accept the Veteran's lay statements that he experienced back pain while moving heavy rifles during his combat service in Korea.  The examiner should provide a complete rationale for any opinion provided.  

5.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


